                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

HARVEY RAYMOND ORTBERG,

               Plaintiff,

               v.                                            CASE NO. 19-3219-SAC

DAVID GROVES, et. al,

               Defendants.
                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Harvey Raymond Ortberg is hereby required to show good cause, in writing, to

the Honorable Sam A. Crow, United States District Judge, why this action should not be

dismissed due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is

also given an opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) Plaintiff is incarcerated at the

Cherokee County Jail in Columbus, Kansas (“CCJ”).

       Plaintiff alleges a lack of proper medical care while housed at CCJ. Plaintiff alleges that

he was placed in medical segregation in April for an apparent skin condition. Nurse Practitioner

Kristin Wagner stated that she did not have a way to look under a microscope, and with no

response to his questions about his condition or medication, he was released after two weeks

even though he stated that he thought he still had a problem. Plaintiff alleges that his condition

spread, he was never diagnosed, and he was partially treated multiple times. On August 22,

Captain Tripp told Plaintiff that he could not see a doctor, and did not need to see a practitioner.

Plaintiff alleges that although they agreed to treat him, the treatments have been inadequate.


                                                 1
Plaintiff alleges a “failure to follow through.” On September 19, Nurse Practitioner Kristin

Wagner stated that she never denied it was some kind of mite and that she did not think it was

scabies, and that she would talk to someone. Plaintiff did not hear back from medical. From

September 19 through November 13, 2019, Plaintiff received daily laundry and bedding changes

with no other treatment.

       Plaintiff names as defendants: Sheriff David Groves; the Cherokee County Sheriff’s

Office; and Advanced Correctional Healthcare. Plaintiff seeks “diagnosis and treatment” and

monetary and punitive damages for “discomfort, neglect and loss of sleep.”

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not



                                                2
raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in



                                                   3
this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

        1. Medical Care

        The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment. “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle

v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).1

        The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at

104, 105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation

omitted). A serious medical need includes “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218

F.3d 1205, 1209 (10th Cir. 2000)).

         “The subjective component is met if a prison official knows of and disregards an


1
  If Plaintiff is a pretrial detainee, his claims are governed by the Due Process Clause rather than the Eighth
Amendment. Wright v. Collison, 651 F. App’x 745, 748 (10th Cir. 2016) (unpublished) (citing Lopez v. LeMaster,
172 F.3d 756 n.2 (10th Cir. 1999)). Even so, the Court applies an analysis identical to that applied in Eighth
Amendment cases brought under § 1983. Id.

                                                      4
excessive risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring

a prison official’s state of mind, “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle,

429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)

(prisoner’s right is to medical care—not to type or scope of medical care he desires and

difference of opinion between a physician and a patient does not give rise to a constitutional right

or sustain a claim under § 1983).

       Plaintiff’s allegations do not show a complete lack of medical care, but rather show Plaintiff’s

disagreement regarding the proper course of treatment or medication. A complaint alleging that

plaintiff was not given plaintiff’s desired medication, but was instead given other medications,

“amounts to merely a disagreement with [the doctor’s] medical judgment concerning the most

appropriate treatment.” Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010) (noting that

plaintiff’s allegations indicate not a lack of medical treatment, but a disagreement with the

doctor’s medical judgment in treating a condition with a certain medication rather than others);

Ledoux v. Davies, 961 F.2d 1536, 1537 (10th Cir. 1992) (“Plaintiff’s belief that he needed

additional medication, other than that prescribed by the treating physician, as well as his

contention that he was denied treatment by a specialist is . . . insufficient to establish a

constitutional violation.”). Plaintiff has failed to show that any defendant was deliberately

indifferent to his medical needs. Plaintiff has failed to show that any defendant disregarded an

excessive risk to his health or safety or that they were both aware of facts from which the

inference could be drawn that a substantial risk of serious harm existed, and also drew the

                                                  5
inference.

       Plaintiff’s claims suggest at most negligence. Plaintiff’s negligence claim is subject to

dismissal for failure to adequately allege a federal constitutional violation. Violations of state

law are not sufficient grounds for relief in federal court under 42 U.S.C. § 1983. In a § 1983

action, the complaint must specify “the violation of a right secured by the Constitution and laws

of the United States, and . . . that the alleged deprivation was committed by a person acting under

color of state law.” Bruner v. Baker, 506 F.3d 1021, 1025–26 (10th Cir. 2007). “[A] violation

of state law alone does not give rise to a federal cause of action under § 1983.” Malek v. Haun,

26 F.3d 1013, 1016 (10th Cir. 1994) (citation omitted); see also Jones v. Salt Lake Cty., 503 F.3d

1147, 1162 (10th Cir. 2007) (citing Jojola v. Chavez, 55 F.3d 488, 490 (10th Cir. 1995)

(“Liability under § 1983 must be predicated upon a deliberate deprivation of constitutional rights

by the defendant, and not on negligence.”) (quotations omitted); Woodward v. City of Worland,

977 F.2d 1392, 1399 (10th Cir. 1992) (“The Supreme Court has made it clear that liability under

§ 1983 must be predicated upon a deliberate deprivation of constitutional rights by the

defendant.    It cannot be predicated upon negligence.”) (quotations and citations omitted).

Plaintiff’s Complaint is subject to dismissal for failure to state a claim.

       2. Improper Defendants

       Plaintiff names Sheriff David Groves as a defendant, but fails to allege how the Sheriff

personally participated in the deprivation of his constitutional rights, and appears to rely on the

supervisory status of the Sheriff.      An essential element of a civil rights claim against an

individual is that person’s direct personal participation in the acts or inactions upon which the

complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo v. Williams, 465

F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997).



                                                   6
Conclusory allegations of involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.”). As a result, a plaintiff is required to name each defendant not only

in the caption of the complaint, but again in the body of the complaint and to include in the body

a description of the acts taken by each defendant that violated plaintiff’s federal constitutional

rights.

          Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983

liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949). Plaintiff’s claims against Sheriff Groves are subject

to dismissal.

          Plaintiff also names the Cherokee County Sheriff’s Office as a defendant. To impose

§ 1983 liability on the county and its officials for acts taken by its employee, plaintiff must show

that the employee committed a constitutional violation and that a county policy or custom was



                                                  7
“the moving force” behind the constitutional violation. Myers v. Oklahoma Cty. Bd. of Cty.

Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998) (citing Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 695 (1978)). The Supreme Court explained that in Monell they decided “a municipality can

be found liable under § 1983 only where the municipality itself causes the constitutional

violation at issue,” and “there are limited circumstances in which an allegation of a ‘failure to

train’ can be the basis for liability under § 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378,

385–86 (1989). Plaintiff has pointed to no policy or deficiency in the training program used by

the Sheriff’s Office and no causal link between any such inadequacy and the allegedly

unconstitutional acts of staff.        Plaintiff’s claims against the Sheriff’s Office are subject to

dismissal.

        Plaintiff also names Advanced Correctional Healthcare (“ACH”) as a defendant. In the

Tenth Circuit, “to hold a corporation liable under § 1983 for employee misconduct, a plaintiff

must demonstrate the existence of the same sort of custom or policy that permits imposition of

liability against municipalities under Monell.” Wishneski v. Andrade, 572 F. App’x 563, 567

(10th Cir. 2014) (unpublished) (citations omitted). Plaintiff has failed to mention ACH in the

body of his Complaint and has failed to allege the requisite causative custom or policy. This

action is subject to dismissal as against Defendant ACH. Plaintiff is directed to show good cause

why his claims against Defendant ACH should not be dismissed.

IV. Response and/or Amended Complaint Required

        Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.2


2
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and

                                                        8
Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

          IT IS THEREFORE ORDERED THAT Plaintiff is granted until March 3, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until March 3, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated February 5, 2020, in Topeka, Kansas.

                                                      s/ Sam A. Crow
                                                      Sam A. Crow
                                                      U.S. Senior District Judge




instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (19-3219-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          9
